ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 18 January 2021. As directed by the amendment: Claim 1 has been amended, Claims 5 and 8-20 have been cancelled, and Claim 27 has been added.  Thus, Claims 1-4, 6-7, and 21-27 are presently presented.
The amendments to the claims will NOT be entered by the Examiner. The amendments substantially alter the scope of independent Claim 1, and present additional Claim 27, and would require further search and consideration by the Examiner outside of the time allotted for the AFCP 2.0 Program. Furthermore, the amendments are not deemed by the Examiner to put the claims in better form for appeal by materially reducing or simplifying the issues for appeal.
Response to Arguments
The Applicant's arguments filed in the After Final Amendment filed 18 January 2021, filed as part of the AFCP 2.0 program, have been fully considered. The Applicant argues (Pages 5-7 of After Final Amendment) that none of previously cited Lenz et al., Woods et al., and Gehman et al. references teach “wherein the electrical stimulation unit connects to the substrate by using the at least two fasteners and the at least two fasteners are disposed at two spots within an outer boundary of the electrical stimulation unit", as required by Claim 1 as amended. The Examiner agrees that these 
However, the amendments will not be entered by the Examiner. The amendments would require further search and consideration by the Examiner, particularly in view of the prior art cited below. 
It is further noted that “at least two fasteners are disposed at two spots” may have 35 USC 112(b)/pre-AIA  second paragraph lack of clarity issues, due to the fact it is unclear as to how more than two fasteners may be disposed at only two spots. 

The prior art made of record is considered pertinent to the Applicant's disclosure:
Bevilacqua (US Patent No. 4,177,817) discloses conductive snap-type fasteners (32, 34, Figs. 2, 4) for an electrode system that is disposed on two spots on an outer boundary of the housing (Col. 3, Lines 7-21).
Johnson (US Publication No. 2004/0254624) discloses an external stimulation module (Abstract), wherein the stimulator is attached to the garment electrode with snaps (110, 124, Fig. 1, 3, Paragraph 0020).
Rigaux et al. (US Publication No. 2003/0195586) discloses an electrical stimulator comprising snap fasteners on a housing (Paragraph 0049, Claim 4) which 
Therefore, Claims 1-4, 6-7, and 21-26 remain rejected as previously described in the Final Rejection Office Action mailed 31 December 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792